DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s Remarks/Arguments and amended claims, filed 03/03/2022, with respect to claims 1-7, have been fully considered and are persuasive.  Therefore, the rejection of claims 1-7 under 35 U.S.C. § 112 and 35 U.S.C. § 112 103 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s) TSUNODA et al., US 20140067956, and previously disclosed prior art reference(s) SONG, HAAG, PATTON, and TANIGUCHI. The grounds for rejection in view of amended claims are provided below.	
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan (JP) on 03/20/2018.
Status of Application
	Claims 1-7 are pending. Claims 1-2 and 5-6 have been amended. Claims 1-7 will be examined.  Claims 1, and 5-6 are independent claims. This Non-Final Office action is in response to the “Amendments, Remarks, and Request for Continued Examination” dated 03/03/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over SONG et al., US 2016/0323233, herein further known as Song, in view of TSUNODA et al., US 20140067956, herein further known as Tsunoda, further in view of HAAG et al., US 20110034183, herein further known as Haag,
Regarding claim 1, Song discloses a traffic information providing system (paragraph [0039], the intelligent traffic system, see also at least FIG. 1) comprising processor circuitry (paragraphs [0069]-[0075], see also at least FIG. 4), the processor circuitry configured to: cause a social media networking service (SNS) sever to accumulate posts (paragraph [0011]); extract a post including traffic information (paragraph [0010]) from among the posts accumulated in the server (paragraph [0081], see also at least FIG. 5 and FIG. 6); obtain the location information of posters (paragraph [0009]) transmitted from the first in-vehicle unit (paragraphs [0044], and [0053]) in response to a request from the processor circuitry (paragraphs [0075], and [0097]); associate the location information of the poster obtained by the processor circuitry (paragraph [0011]) with the traffic information included in the post  (paragraph [0041] and paragraph [0051]); and to deliver the traffic information, with which the location information of the poster is associated by the processor circuitry, either to the first in-vehicle unit or a second in-vehicle unit different from the first in-vehicle unit (Song, paragraph [0051-0052]).
However, Song does not explicitly state a posting location of the extracted post being within a predetermined range of a geographic location, and transmit a request to a first in-vehicle unit to request that the first in-vehicle unit provide location information of a poster of the post extracted by the processor circuitry when the post includes the traffic information, the first in-vehicle unit being associated with the poster.
The system of Tsunoda teaches posting location of the extracted post being within a predetermined range of a geographic location (paragraphs [0051], and [0082]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Song by including posting location of the extracted post being within a predetermined range of a geographic location as taught by Tsunoda.
One would be motivated to modify Song in view of  Tsunoda for the reasons stated in Tsunoda paragraph [0007], a more robust system to allow a driver to understand which posting site each piece of posted information is posted on, and brief contents of each piece of posted information are provided for a driver in a sufficiently understandable way.
Additionally, the claimed invention is merely a combination of known elements of information display device and mobile terminal device that display an image associated with posted information on a posting site, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Furthermore, Haag teaches a system to transmit a request to, a first in-vehicle unit (paragraph [0082]) to request that the first in-vehicle unit (paragraph [0082]) provide location information of a poster of the post extracted by the processor circuitry when the post includes the traffic information, the first in-vehicle unit being associated with the poster (paragraph [0040] and paragraphs [0101], and [0612] (equating to device 140), see also at least FIG. 6).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Song by including transmit a request to a first in-vehicle unit to request that the first in-vehicle unit provide location information of a poster of the post extracted by the processor circuitry when the post includes the traffic information, the first in-vehicle unit being associated with the poster as taught by Haag.
One would be motivated to modify Song in view of Haag for the reasons stated in Haag paragraph [0003], to distribute transportation alerts to computing devices in accordance with factors, such as device-specific and location-specific factors.
Additionally, the claimed invention is merely a combination of old, well known elements of V2V, V2I, and V2X distributing of information and vehicle navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 3, the combination of Song, Tsunoda, and Haag, disclose all elements of claim 1 above.
Song discloses further a traffic system wherein the first in-vehicle unit and the second in-vehicle unit are mounted in different vehicles (paragraph [0042], and paragraph [0052], see also at least FIG 1).
Regarding claim 5, Song discloses a traffic information providing method of providing traffic information  (paragraph [0039], the intelligent traffic system, see also at least FIG. 1) by processor circuitry  (paragraphs [0069]-[0075], see also at least FIG. 4), the traffic information providing method comprising: causing a social networking service (SNS) server to accumulate posts (paragraph [0011]); extracting a post (paragraph [0010]) traffic information from the posts accumulated in the SNS server (paragraph [0011]); associating a first in-vehicle unit with a poster of the extracted post (paragraphs [0044] and [0053]); associating the obtained location information of the poster with the traffic information included in the post (paragraph [0041]); and delivering the traffic information included in the post, with which the location information of the poster is associated, either to the first in-vehicle unit or a second in-vehicle unit different from the first in-vehicle unit (paragraph [0051],
However, Song does not explicitly state the post being within a predetermined range of a geographic location and transmitting a request to the first in-vehicle unit to request that the first in-vehicle unit provide location information of the poster associated with the first in-vehicle unit when the post includes the traffic information; obtaining the location information of the poster transmitted from the first in-vehicle unit in response to the request for the location information of the poster.
The system of Tsunoda teaches the post being within a predetermined range of a geographic location (paragraphs [0051], and [0082]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Song by including the post being within a predetermined range of a geographic location as taught by Tsunoda.
One would be motivated to modify Song in view of  Tsunoda for the reasons stated in Tsunoda paragraph [0007], a more robust system to allow a driver to understand which posting site each piece of posted information is posted on, and brief contents of each piece of posted information are provided for a driver in a sufficiently understandable way.
Additionally, the claimed invention is merely a combination of known elements of information display device and mobile terminal device that display an image associated with posted information on a posting site, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Furthermore, Haag teaches a method transmitting a request to the first in-vehicle unit to request that the first in-vehicle unit provide (paragraph [0082]) location information of the poster associated with the first in-vehicle unit when the post includes the traffic information; obtaining the location information of the poster transmitted from the first in-vehicle unit in response to the request for the location information of the poster (paragraph [0040], and paragraph [0101], see also at least FIG. 6).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Song by including transmit a request to a first in-vehicle unit to request that the first in-vehicle unit provide location information of a poster of the post extracted by the processor circuitry when the post includes the traffic information, the first in-vehicle unit being associated with the poster as taught by Haag.
One would be motivated to modify Song in view of Haag for the reasons stated in Haag paragraph [0003], to distribute transportation alerts to computing devices in accordance with factors, such as device-specific and location-specific factors.
Additionally, the claimed invention is merely a combination of old, well known elements of V2V, V2I, and V2X distributing of information and vehicle navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 6, Song discloses a non-transitory computer readable memory medium storing a program (paragraphs [0069-0075], see at least FIG. 4)  that causes processor circuitry to perform a traffic information providing process of providing traffic information (paragraph [0039], see also at least FIG. 1).
Furthermore, the remaining limitations in claim 6 have been examined with respect to the systems in claim 1. The method/program steps taught/disclosed in claim 6 can clearly perform on the system of claim 1. Therefore, claim 6 is rejected under the same rationale as claim 1 above.
Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Song, Tsunoda, and Haag, in view of PATTON et al., US 20160034712, herein further known as Patton.
Regarding claim 2, the combination of Song, Tsunoda, and Haag, disclose all elements of claim 1 above.
However, Song does not explicitly state wherein the processor circuitry is configured to deliver the traffic information included in the post either to the first in-vehicle unit or the second in-vehicle unit based on verification of a condition that a number of posts associated with the geographic location is greater than or equal to a predetermined threshold value.
Patton teaches a system wherein the processor circuitry is configured to deliver the traffic information included in the post either to the first in-vehicle unit or the second in-vehicle unit based on verification of a condition that a number of posts associated with the geographic location is greater than or equal to a predetermined threshold value (paragraph [0030], and paragraph [0055]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Song by including processor circuitry configured to deliver the traffic information included in posts either to the first in-vehicle unit or the second in-vehicle unit based on verification of a condition that a number of posts associated with the geographic location is greater than or equal to a predetermined threshold value as taught by Patton.
One would be motivated to modify Song in view of  Patton for the reasons stated in Patton paragraph [0005], a more robust system to evaluate the sheer volume and frequency of content generated across each social networking service and analyze all the content generated across multiple social networking services in real time.  Furthermore, the more robust system can evaluate the social networking service content, which is typically a mix of content with different focuses, ranging from content that is relevant to an event (e.g., an image of the event focus) to content that is irrelevant to an event (e.g., content that is only relevant to the user or the personal connections of the user), and are distributed across time and space.
Additionally, the claimed invention is merely a combination of known elements of systems and methods of dynamic event-related content detection, curation, and presentation in the social media field, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 7, the combination of Song, Haag, Tsunoda, and Patton disclose all elements of claim 2 above.
Song discloses further a system wherein the posts associated with the same geographic location are posted by different posters (paragraph [0013]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Song, Tsunoda, and Haag, in view of TANIGUCHI, US 20160253848, herein further known as Taniguchi.
Regarding claim 4, the combination of Song, Tsunoda, and Haag, disclose all elements of claim 1 above.
However, Song does not explicitly state a system further comprising a memory circuitry configured to store a user identification (ID) of an SNS of the SNS server and a vehicle ID while associating the IDs with each other, and wherein the processor circuitry is configured to, based on the user ID related to the poster of the post extracted by the post extracting section, read out a corresponding vehicle ID by referring to the memory circuitry, and based on the read out vehicle ID.
Tanaguchi teaches a system further comprising a memory circuitry configured to store a user identification (ID) of an SNS of the SNS server and a vehicle ID while associating the IDs with each other, and wherein the processor circuitry is configured to, based on the user ID related to the poster of the post extracted by the post extracting section, read out a corresponding vehicle ID by referring to the memory circuitry, and based on the read out vehicle ID (paragraph [0073]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Song by including comprising a memory circuitry configured to store a user identification (ID) of an SNS of the SNS server and a vehicle ID while associating the IDs with each other, and wherein the processor circuitry is configured to, based on the user ID related to the poster of the post extracted by the post extracting section, read out a corresponding vehicle ID by referring to the memory circuitry, and based on the read out vehicle ID as taught by Tanaguchi.
One would be motivated to modify Song in view of  Tanaguchi for the reasons stated in Tanaguchi paragraph [0010], a more robust system to provide communication terminals that communicate with the server devices.  
Additionally, the claimed invention is merely a combination of known elements of transportation using paid vehicles, such as taxis and hired cars utilized as a way of traveling, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.C.B./Examiner, Art Unit 3669        

/JESS WHITTINGTON/Examiner, Art Unit 3669